Burr, J. (dissenting in part):
I concur with Mr. Justice Thomas that the. judgment should be affirmed as to Albert H. Woods and the A. H. Woods Pro*773ductions Company. I think that it should he affirmed also as to the Liberty Avenue Theatre Company. A paper was offered in evidence purporting to be signed in behalf of the Liberty Avenue Theatre Company by A. H. Woods, president, and was received over said defendant’s objection and exception. I think that this was error. It seems to have been assumed rather than proved that Woods was such president. But if we concede for the sake of the argument that he was, there is no evidence that the signature to the paper was in fact made by him or by his authority. There is some evidence to the effect that Woods told his brother to draw an order for furniture and carpets, and that at that time the paper in question was handed to one of the plaintiffs. It does not appear who handed it to him, or that Woods ever saw it, or that the paper was in conformity to the authority given by him to his brother. Upon the other ground referred to in the said opinion, viz., the date of the delivery of the goods, the complaint alleges that at the date of such delivery the Liberty Avenue Theatre Company was not in possession of the premises when the delivery was made, but that the A. H. Woods Productions Company was. This allegation the Liberty Avenue Theatre Company admitted. So far as the plaintiffs and this défendánt are concerned, this was not an issuable fact. If the proof to the contrary were clear (and it seems to me that it is not), no application was made to amend the complaint in this respect. As I understand the rule, while a pleading may sometimes be deemed amended in order to sustain a judgment, it may not be thus amended in order to bring about a reversal.
Judgment affirmed, with costs; as to the A. H. Woods Productions Company and Albert H. Woods, and reversed and new trial granted, costs to abide the event, as to the Liberty Avenue Theatre Company.